Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 1 of 17




                Exhibit 2
          Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 2 of 17



                                           Before the
                                   Federal Trade Commission
                                       Washington, DC

In the Matter of                    )
                                    )
Facebook, Inc.                      )
                                    )
____________________________________)

      Supplemental Materials in Support of Pending Complaint and Request for
             Injunction, Request for Investigation and for Other Relief

                                         INTRODUCTION

1. On December 17, 2009, the Electronic Privacy Information Center (“EPIC”), the
   American Library Association (“ALA”), The Center for Digital Democracy (“CDD”),
   the Consumer Federation of America (“CFA”), FoolProof Financial Education,
   Patient Privacy Rights, Privacy Activism, Privacy Rights Now Coalition, The Privacy
   Rights Clearinghouse, and the U.S. Bill of Rights Foundation (the “Petitioners”), filed
   a Complaint with the Federal Trade Commission (“FTC” or “Commission”)
   requesting an injunction and investigation.1 The Complaint concerned the practices
   of Facebook.com, specifically the recent changes to the company’s privacy settings
   and privacy policy. As Petitioners stated in the original complaint:

        This complaint concerns material changes to privacy settings made by
        Facebook, the largest social network service in the United States, which
        adversely impact users of the Facebook service. Facebook’s changes to
        users’ privacy settings disclose personal information to the public that was
        previously restricted. Facebook’s changes to users’ privacy settings also
        disclose personal information to third parties that was previously not
        available. These changes violate user expectations, diminish user privacy,
        and contradict Facebook’s own representations.2

2. The Petitioners stated that “Facebook’s representations regarding its changes to users’
   privacy settings and associated policies are misleading and fail to provide users clear


1
  EPIC et al FTC Complaint, In re Facebook (Dec. 17, 2009), available at
http://epic.org/privacy/inrefacebook/EPIC-FacebookComplaint.pdf.
2
  Id. at 1.
                                                   1
               Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 3 of 17



     and necessary privacy protections.”3 Furthermore, “[w]ide opposition by users,
     commentators, and advocates to the changes to Facebook’s privacy settings and
     associated policies illustrate that the changes injure Facebook users and harm the
     public interest.”4

3. The Petitioners described the importance of privacy protection, the impact of
   Facebook in the social networking context, the privacy practices of Facebook, user
   opposition to the recent changes in Facebook’s privacy settings and privacy policy,
   the violations of Section 5 of the FTC Act, including Facebook’s deceptive and unfair
   trade practices, as well as the consumer injury that would result from continuing to
   expose user information to the public and to third-party application developers. The
   Petitioners concluded:

          Facebook’s actions injure users throughout the United States by invading
          their privacy; allowing for disclosure and use of information in ways and
          for purposes other than those consented to or relied upon by such users;
          causing them to believe falsely that they have full control over the use of
          their information; and undermining the ability of users to avail themselves
          of the privacy protections promised by the company.5

4. The Petitioners requested the Commission to provide relief and specifically to:

          Compel Facebook to restore its previous privacy settings allowing users to
          choose whether to publicly disclose personal information, including name,
          current city, and friends;

          Compel Facebook to restore its previous privacy setting allowing users to
          fully opt out of revealing information to third-party developers;

          Compel Facebook to make its data collection practices clearer and more
          comprehensible Facebook users meaningful control over personal
          information provided by Facebook to advertisers and developers; and

          Provide such other relief as the Commission finds necessary and
          appropriate.6



3
  Id. at 28.
4
  Id.
5
  Id. at 25.
6
  Id. at 28.
                                               2
          Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 4 of 17



5. The Petitioners stated, “Absent injunctive relief by the Commission, Facebook is
   likely to continue its unfair and deceptive business practices and harm the public
   interest.”7 Further, “Absent injunctive relief by the Commission, the privacy
   safeguards for consumers engaging in online commerce and new social network
   services will be significantly diminished.”8

6. EPIC received a letter from Mr. David Vladeck, head of the FTC Bureau of
   Consumer Protection, regarding Petitioners’ complaint on January 14, 2010. In that
   letter, Mr. Vladeck stated, “Your most recent complaint raises issues of particular
   interest for us at this time.”

7. In the original complaint, Petitioners reserved the right to “supplement this petition as
   other information relevant to this proceeding becomes available.”9

8. This supplement to the original Complaint presents new evidence that Facebook is
   engaging in unfair and deceptive trade practices.

                                        ADDITIONAL FACTS

    Facebook’s Public Statements Demonstrate Unfair and Deceptive Trade Practices.

9. Over 100 million Americans signed up for Facebook accounts while the default
   setting for user information was private.10

10. On January 9, 2010, Facebook founder and CEO Mark Zuckerberg announced that
    Facebook had determined that privacy is no longer a “social norm.” He further said:

         We view it as our role in the system to constantly be innovating and be
         updating what our system is to reflect what the current social norms are. 11




7
  Id.
8
  Id.
9
  Id. at 29.
10
   Facebook, Statistics, http://www.facebook.com/press/info.php?statistics (last visited Dec. 14, 2009); see
also Eric Eldon, Facebook Reaches 100 Million Monthly Active Users in the United States,
InsideFacebook.com, Dec. 7, 2009, http://www.insidefacebook.com/2009/12/07/facebook-reaches-100-
million-monthly-active-users-in-the-united-states (last visited Dec. 15, 2009).
11
   Marshall Kirkpatrick, Facebook’s Zuckerberg Says the Age of Privacy is Over, N.Y. Times (Jan. 10,
2010), available at http://www.nytimes.com/external/readwriteweb/2010/01/10/10readwriteweb-
facebooks-zuckerberg-says-the-age-of-privac-82963.html?pagewanted=1.
                                                      3
          Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 5 of 17



11. In a recently published interview, an anonymous Facebook employee described
    Facebook’s ability to access users’ account information. She stated:

        See, the thing is — and I don’t know how much you know about it — it’s
        all stored in a database on the backend. Literally everything. Your
        messages are stored in a database, whether deleted or not. So we can just
        query the database, and easily look at it without every logging into your
        account. That’s what most people don’t understand. 12

12. The employee went on to describe Facebook’s data retention practices: “We track
    everything. Every photo you view, every person you’re tagged with, every wall-post
    you make, and so forth.”13

                      Facebook’s Policies and Practices for Access to
                       Users’ Passwords are Unfair and Deceptive.

13. As detailed in Petitioners’ original Complaint, Facebook transfers users’ data to third-
    party application developers without the knowledge or consent of the user.14

14. Recently, two third-party developers have launched applications to help users
    deactivate their Facebook accounts. Seppukoo.com, a site produced by an Italian
    group called Les Liens Invisibles, helps Facebook users commit “virtual suicide.”15
    A second site, called the Web 2.0 Suicide Machine, performs a similar function with
    Facebook and other social networking sites.16

15. Both of these applications allow users to input login credentials, at which point the
    sites log in to the users’ accounts and make various changes and posts to users’
    profiles before disabling the accounts.17

16. These applications are a way for Facebook users to (1) deactivate their accounts and
    (2) publicly express their decision to close a Facebook account. As such, they allow a
    more robust expression of consumer preference than Facebook otherwise permits.

12
   Phil Wong, Conversation About the Internet #5: Anonymous Facebook Employee, The Rumpus (Jan. 11,
2010), http://therumpus.net/2010/01/conversations-about-the-internet-5-anonymous-facebook-
employee/?full=yes.
13
   Id.
14
   Petitioners’ FTC Complaint, supra note 1.
15
   Seppukoo, About, http://www.seppukoo.com/about (last visited Jan. 12, 2010).
16
   Web 2.0 Suicide Machine, http://suicidemachine.org (last visited Jan. 12, 2010).
17
   Seppukoo, How it Works, http://www.seppukoo.com/how-it-works (last visited Jan. 12, 2010); Web 2.0
Suicide Machine, FAQ, http://suicidemachine.org/#faq (last visited Jan. 12, 2010).
                                                  4
          Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 6 of 17




17. In December 2009, Facebook took legal and technical action against these third-party
    account-deactivation sites, claiming that their operation was in violation of
    Facebook’s Statement of Rights and Responsibilities. Facebook stated that these
    Terms exist to protect “its users’ privacy and the security of their data.”18

18. However, Facebook requests the email passwords of Facebook users to enable the
    transfer of users’ personal information to Facebook.19 Facebook also encourages
    users to provide screen names and passwords to Facebook for AOL Instant
    Messenger, ICQ Chat, and Windows Live Messenger.20

19. Facebook’s concern about “its users’ privacy and the security of their data” is not
    uniform; it favors Facebook’s commercial interests over the privacy and security of
    users.

                Facebook’s Representations Regarding Facebook Connect
                       are Unfair and Deceptive Trade Practices.

20. Facebook Connect is a way for Facebook users to log in to third party websites using
    their Facebook credentials.21

21. After Facebook users login to a third-party Facebook Connect site, developers can
    access a user’s identity, including names, photos, and events; social graphs, including
    friends and connections; and stream, including activity within Facebook.22

22. On December 21, 2009, Caroline McCarthy of CNET News wrote an article
    regarding the privacy controls for Facebook Connect. She stated, “you can’t modify
    privacy controls for a Facebook Connect app.”23 McCarthy wrote that Facebook
    Connect activity is automatically posted to a user’s wall and news feed, without the
    ability to control who views the information.24



18
   Letter from Leota Bates on behalf of Facebook to Seppukoo.com (Dec. 16, 2009), available at
http://www.seppukoo.com/docs/seppukoo_cease_desist.pdf.
19
   Facebook, Find your Friends on Facebook, http://www.facebook.com/find-friends/ (last visited Jan. 12,
2010).
20
   Id.
21
   Facebook Connect, http://developers.facebook.com/connect.php.
22
   Id.
23
   Caroline McCarthy, Big Facebook Privacy Void: Controls on Connect, CNET News (Dec. 21, 2009),
http://news.cnet.com/8301-13577_3-10419950-36.html.
24
   Id.
                                                    5
          Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 7 of 17



23. Facebook has offered conflicting accounts of the amount of control users have over
    their information, with respect to wall posts.

24. Facebook claims the recent privacy changes offer “even greater control over the
    information you share.”25 Furthermore, Facebook stated that users will have control
    over everything they post on their walls: “Once you’ve completed the transition tool,
    you’ll be able to choose an audience for each piece of content you post at the time
    that you post it.”26

25. On December 22, 2009, after discussions with Facebook, McCarthy wrote a second
    article about the Facebook Connect privacy controls.27 The article clarifies that even
    after Facebook’s privacy changes, the privacy settings for Facebook Connect do not
    allow for granular control of such activity, as is the case with other types of wall
    posts. Users must either choose to share Facebook Connect activity with everyone or
    with no one:

        Everything on the wall [is] treated as a single unit. Except not quite: With
        status messages and content posted directly through Facebook, as part of
        Facebook’s new privacy controls there’s now a drop-down menu that lets
        me choose exactly who can see that message – the public Web, friends of
        friends, only my friends or “networks,” or stratified groups of friends. . . .
        For third-party apps, I’m not so lucky. But when it comes to information
        that’s local, sensitive, or otherwise private, I’d like to be able to restrict
        it.28

               Facebook’s Representations Regarding its iPhone Syncing
                Application are Unfair and Deceptive Trade Practices.

26. Facebook publishes an application for the iPhone that transfers data between a user’s
    iPhone and Facebook. The application has over 23.5 million active users monthly,
    and more than one million active users daily.29


25
   Ruchi Sanghvi, Facebook Blog Post, New Tools to Control your Experience (Dec. 9, 2009),
http://blog.facebook.com/blog.php?post=196629387130.
26
   Id.
27
   Caroline McCarthy, Facebook App Privacy: It’s Complicated, CNET News (Dec. 22, 2009),
http://news.cnet.com/8301-13577_3-10420499-36.html.
28
   Id.
29
   Nick O’Neill, New Facebook iPhone Application Launches, Adds Notifications and Contact Sync, All
Facebook (Jan. 6, 2010), http://www.allfacebook.com/2010/01/new-facebook-iphone-application-launches-
adds-notifications-and-contact-sync/.
                                                 6
         Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 8 of 17



27. On January 6, 2010, Facebook introduced Version 3.1 of its iPhone application. The
    application contains a function that

        examines the contacts that you already have on your iPhone, trying to
        match it to a Facebook user. If it finds a match it pulls down that person’s
        profile picture, making [that] his or her photo on your iPhone. It also adds
        other information, such as a link that takes you to that person’s profile in
        Facebook’s app.30

28. When the user first runs the updated application, a notification appears, alerting the
    user to the sync function. This notification does not disclose to the user that it will
    transfer the user’s iPhone contact list to Facebook:




29. If the user clicks the “View” button, the next screen, allowing the option to activate
    the sync functionality, also fails to disclose this transfer of information:




30
  Harrison Hoffman, Facebook iPhone app gets address sync, push, CNET News (Jan 6, 2010), available
at http://news.cnet.com/8301-13515_3-10427058-26.html.
                                                 7
         Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 9 of 17




30. Only after the user has elected to activate the syncing functionality does the
    application finally disclose the transfer:




                                             8
         Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 10 of 17




31. This notice does not provide information on how contact information will be used or
    retained by Facebook.

32. The application transfers information without the knowledge or consent of the phone
    contacts or Facebook users whose information is being synced. The application will
    sync Facebook information even if a phone contact is not Facebook friends with the
    iPhone owner. CNET reports, “if one of your phone contacts is not your Facebook
    friend, it will (in most cases) still pull down their info from Facebook if it finds a
    match.”31

33. In the process of syncing iPhone contacts with Facebook users, users have reported
    that the application has matched the wrong Facebook profile picture with a phone
    contact. In other words, random Facebook users’ profile pictures are being
    downloaded to an iPhone device without their knowledge. In a review of Facebook
    for iPhone on the application’s Facebook fan page, user Ingvar Moseley complains,
    “Im getting random peoples pictures in my address book. Im not even friends with
    some of them.”32 Another user, Dave Lamothe-Gagnon commented, “I just sync and
    a certain number of pictures appeared in my contact list that don’t match the actual
    person!”33

34. Graphic designer and Apple enthusiast Aaron Hirst, who runs technology website
    148apps.com, describes the functionality of the new sync function: “This new sync
    function allows you to add both profile pictures and link data (which already resides
    on Facebook) to contacts that already exist on your iPhone. In order to do this the app
    will take contact information from your iPhone, and upload it to Facebook . . . .”34

35. One software developer, Kien Tran explains how the transfers of data actually occur
    from a user’s iPhone to Facebook, when using the application’s sync function:

         Facebook simply takes your entire contact list and matches it first name-
         last name to your Facebook contacts. . . . The app . . . compare[s]
         registered phone numbers in your contact lists, even if the name is totally
         wrong. What this means is it will link contacts based on phone numbers
         registered with Facebook mobile, even if you are not friends! So beware
31
   Id.
32
   Facebook for iPHone Reviews, http://www.facebook.com/iphone#/iphone?v=app_6261817190.
33
   Id.
34
   Aaron Hirst, Facebook 3.1 Arrives for iPhone. Brings Push Notifications and Contact Sync.,
148apps.com (Jan. 6, 2010), http://www.148apps.com/news/facebook-31-arrives-iphone-brings-push-
notifications-contact-sync/.
                                                 9
         Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 11 of 17



         giving out fake or wrong numbers because you can link to someone
         else!35

36. One user described the questionable benefit of syncing with non-Facebook friends:

        Anyone else noticed that it ran the rest of your phone numbers through
        facebook and associated them with a profile, picture, and alt-numbers,
        even if you’re not their friend? I didn’t mind it. Helped me get the names
        and photos of girls I had hit on years ago . . . .36

37. Blogger Drake Martinet posted about the sync function and the implications of the
    warning notice iPhone users must agree to before enabling the function:

        Syncing grants Facebook full access to your address book. If you already
        sync your Gmail contacts with your iPhone address book, that means you
        will also be handing over the email addresses and names of everyone you
        have ever emailed.

        ....

        They don’t tell you what they might be doing with all this new data, just
        that you should make sure its cool with your friends. That’s like asking
        your friend to lend someone they don’t know their car. But don’t worry,
        this guy is cool. He’ll either wash it for you or sell it.37

38. Social media expert Dean Browell discussed his problem with Facebook’s lack of
    transparency and the inadequacy of the application’s warning notice:

        That warning is where I have a problem. While I know the concept of
        “syncing” means I’ll have to share information between at least two points
        what this warning suggests, without any explanation, is that my Contacts
        on my iPhone will be sent up to Facebook. It doesn’t just say, “your
        contacts who you are currently friends with” but broadly just says,
        “contacts from your device.” That’s a little odd and potentially
        disconcerting. If they aren’t my friends on Facebook but I have them in
35
   Kien Tran, Blog Post, Facebook iPhone App 3.1 Push Notification, Contact Syncing (Jan. 6, 2010),
http://blog.kientran.com/facebook-iphone-app-31-push-notification-cont. .
36
   Rosa Golijan, Facebook 3.1 iPhone App Brings Push Notifications and Contact Sync, Gizmodo (Jan. 6,
2010), http://gizmodo.com/5441863/facebook-31-iphone-app-brings-push-notifications-and-contact-sync.
37
   Drake Martinet, Blog Post: “What Fresh New Hell is This? – Facebook Adds Pickpocketing Feature to
its iPhone App“ (Jan. 7, 2010), http://www.withdrake.com/newsite/media/facebooktheft/.
                                                  10
         Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 12 of 17



        my Contacts, does it suggest them as friends? Does it ping or bug them?
        Does it try and contact people who are friends to tell them their phone
        number is wrong? The truth is it may do none of those things and might
        just harmlessly confirm that yes, they are my friends but I don’t know that
        for sure and with just that simple phrasing in there, I’m not inclined to try
        it just to have some people tapped on the shoulder by me when I don’t
        mean them to.38

39. Some Facebook users and non-Facebook users have consciously chosen not to
    provide Facebook with their contact information. This choice is rendered meaningless
    with the sync function of the application, because information from all phone contacts
    will be transferred to Facebook if the sync function is enabled on an iPhone. Not
    only will information be transferred, but the phone contacts are left unaware of the
    information transfer, unless the iPhone user personally notifies his contacts.

40. There is no privacy setting on Facebook that allows Facebook users to prevent having
    their information shared in this way. In a review of the application, Patrick Radin
    decided to remove the application from his phone because of the failure to provide
    privacy settings: “I am also disappointed in the lack of privacy and how this app does
    not offer privacy settings and assumes all users are aware of what it is doing. I am
    removing it right after this posting.”39

41. Other users have expressed frustration over the inability to control whether their
    information is uploaded to an iPhone. One user, Andrew Guzman explained, “Ok. I
    am sure that there are some people out there that have me as a iphone contact but not
    as a [Facebook] friend. How can I make sure that NO ONE can sync my contact info?
    I do not want my coworkers, neighbors, parents of kids I coach to even THINK about
    sending me a friend request. I do not want them on my list and I also want to avoid
    the awkwardness of running into them after rejecting their request.”40 Another user,
    Emma Paaer exclaims, “I really don’t want anybody to load my contact info to fb!
    Unacceptable!!!”41

42. In a comment post to a TechCrunch article detailing the application changes, reader
    Jane expressed her opinion about “syncing” and described why she was unwilling to
    enable the function:



38
   http://feedbackagency.com/blog/facebooks-3-1-iphone-app-update-explained/ (Jan. 7, 2010).
39
   See supra note 30.
40
   Id.
41
   Id.
                                                  11
         Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 13 of 17



        I didn’t choose to sync FB friends info to my contacts. This function gives
        more to FB than to its users. FB has always been criticized for its privacy
        policy. I don’t want to give out hundreds of my contacts’ personal info,
        since it’s hard to ask for permission from each of them. Meanwhile, the
        likelihood of my info given out by my friends without my permission also
        freaks me out.42

43. TechCrunch reader Scott commented, “I don’t know that I’m comfortable sending my
    contacts to Facebook after their recent privacy changes. What happens to that data?”43

44. Commenter Espen Antonsen expressed confusion on the TechCrunch website over
    why Facebook needed to transfer so much information from the iPhone:

        Contact sync: Give all my contacts to Facebook, no thank you. I really do
        not see why they need to send that information from the phone.
        Apperantly all it does it update contacts with photo and birthday. Im sure
        that could be accomplished by matching facebook contacts and phone
        contacts on the iPhone instead of doing it on Facebook servers.44

      Many Experts Support the Claims Set Out in Petitioners’ Complaint that
         Facebook has Engaged in Unfair and Deceptive Trade Practices.

45. Subsequent to the filing of Petitioners’ original Complaint, many privacy experts,
    journalists, security specialists, and Facebook users have expressed similar concerns.
    Within the first day of the Complaint’s filing, hundreds of news stories appeared.

46. Brad Stone of the New York Times wrote:

        The Electronic Privacy Information Center, or E.P.I.C., says that
        Facebook’s recent changes “violate user expectations, diminish user
        privacy, and contradict Facebook’s own representations.”

        I wrote about those changes last week. The most controversial among
        them is that a Facebook user’s photo, gender, geographic region, the pages
        they are a fan of and their lists of friends are now open and available to the
        entire Web public. Facebook made these changes partly to make


42
   MG Siegler, Facebook’s iPhone App Finally Gets Push Notifications, Contact Syncing, TechCrunch
(Jan. 6, 2010), http://www.techcrunch.com/2010/01/06/facebook-iphone-push-notifications/.
43
   Id.
44
   Id.
                                                 12
         Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 14 of 17



        individual users more findable among the massive haystack of 350 million
        users. 45

47. Ryan Singel of Wired reported on the potential impact the Complaint has on
    Facebook and the FTC:

        The challenge raises the stakes for Facebook, the world’s largest social-
        networking site, which has been trying to ride out a vocal backlash against
        what some see as a blatant attempt to push users into sharing publicly and
        often. It will also serve as a test case for the FTC under the Obama
        Administration, forcing the agency to show whether it will remain focused
        on scams with provable harms, or become a more interventionist player in
        the market as the FCC has become with telecommunications companies.46

48. Tim Jones, Activism and Technology Manager for the Electronic Frontier Foundation
    (EFF), one of the first groups to provide detailed criticisms of Facebook’s privacy
    changes, recognized the importance of Petitioners’ Complaint in a blog post. Jones
    wrote, “Considering the many tens of millions of American consumers who use
    Facebook, we hope and expect that the FTC will seriously consider the important
    questions raised by today’s complaint.”47

49. Mashable editor-in-chief Ben Parr wrote,

        There’s been a lot of ruckus about [Facebook] being deceptive about the
        changes, but until now it’s just been ruckus. That changed today when a
        group of ten Internet privacy groups, led by the Electronic Privacy
        Information Center, filed a complaint with the U.S. Federal Trade
        Commission (FTC), requesting an investigation into Facebook’s actions.48

50. One Facebook user commented on a Slashdot post about the Complaint, expressing
    the importance of EPIC and the FTC as a voice for users:



45
   Brad Stone, Privacy Group Files Complaint on Facebook Changes, N.Y. Times (Dec. 17, 2009),
available at http://bits.blogs.nytimes.com/2009/12/17/privacy-group-files-complaint-on-facebook-privacy-
changes/.
46
   Ryan Singel, Facebook Privacy Changes Break the Law, Privacy Groups Tell FTC, Wired (Dec.17,
2009), http://www.wired.com/epicenter/2009/12/facebook-ftc-complaint/.
47
   Tim Jones, The World Reacts to the New Facebook, EFF News Roundup (Dec. 17, 2009),
http://www.eff.org/deeplinks/2009/12/world-reacts-new-facebook.
48
   Benn Parr, FTC Asked to Investigate Facebook’s New Privacy Changes, Mashable, Dec. 17, 2009,
http://mashable.com/2009/12/17/ftc-asked-to-investigate-facebooks-new-privacy-settings/.
                                                   13
         Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 15 of 17



        I’m glad that EPIC, FTC, etc., are interested in our privacy, as they can
        exert pressure to change things in ways that we as users cannot. What I’d
        really like to see out of all this might be some kind of formal privacy
        impact review before changes to social networking policies are made. Any
        change that degrades privacy would need to be identified by third parties,
        justified or mitigated by the social network, then reviewed again until it’s
        clear that users will be better off after the change than they were before. I
        think that expecting users to flee a service following troublesome changes
        is unrealistic. The users are caught between a rock and a hard place, and
        Facebook will continue twisting their arms as long as the users are paying
        more attention to their friends and apps than they are to their privacy.49

51. On December 18, 2009, Reuters published an article detailing Petitioners’ complaint,
    entitled Facebook Privacy Backlash in FTC’s Hands. The author, Alexei Oreskovic
    stated, “The big question now is how the FTC will treat the complaint and what kind
    of power it has to act on such Internet privacy issues.”50

52. Analyst Greg Sterling of Sterling Market Research recognizes the Complaint as a
    catalyst for change: “We’ve seen this movie before. They do something aggressive
    around disclosure of information, and then people come out of the woodwork and
    there’s some response of ‘We hear you.’ It has to rise to a certain level, such as this
    complaint, before there’s any action.” He adds, “There’s absolutely no benefit to
    sharing your personal information with the whole web.”51

       Facebook Continues its Unfair and Deceptive Trade Practices and Even
             Misrepresents the Role of the Commission in this Matter.

53. On December 17, 2009, following the filing of the Complaint with the FTC,
    Facebook made several public statements. Spokesperson Barry Schnitt asserted, “We
    discussed the privacy program with many regulators, including the F.T.C., prior to
    launch and expect to continue to work with them in the future.”52 Another

49
   Commenter Valderost, Formal Review of Changes would Benefit Everyone, Slashdot, Dec. 17, 2009,
http://yro.slashdot.org/comments.pl?sid=1482434&cid=30480696.
50
   Alexei Oreskovic, Facebook Privacy Backlash in FTC’s Hands, Reuters (Dec. 18, 2009),
http://blogs.reuters.com/mediafile/2009/12/18/facebook-privacy-backlash-in-ftcs-hands/.
51
   Greg Sterling, Sterling Market Research, as quoted in Richard Koman, FTC Complaint Escalates
Facebook’s Privacy Woes, Newsfactor (Dec. 17, 2009),
http://www.newsfactor.com/story.xhtml?story_id=70684.
52
   See, e.g., Brad Stone, Privacy Group Files Complaint on Facebook Changes, N.Y. Times (Dec. 17,
2009), available at http://bits.blogs.nytimes.com/2009/12/17/privacy-group-files-complaint-on-facebook-
privacy-changes/; Alexei Oreskovic, Facebook Privacy Backlash in FTC’s Hands, Reuters (Dec. 18, 2009),
                                                  14
         Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 16 of 17



     spokesperson, Andrew Noyes, also stated that the company spoke with the FTC
     before the changes. He explained, “We’ve had productive discussions with dozens of
     organizations around the world about the recent changes . . . .”53

54. On December 23, 2009, EPIC filed a Freedom of Information Act request with the
    FTC.54 EPIC requested documents pertaining to the communications Facebook
    spokespersons alleged the company had with the federal agency.

55. On January 4, 2010, FTC Chairman Jon Leibowitz responded to Facebook’s public
    comments concerning the company’s privacy changes. Chairman Leibowitz clarified
    that the agency does not approve privacy policies:

        We aren’t generally in the business of giving general advisory opinion in
        advance. I certainly don’t think anyone would suggest that we would pre-
        clear their new privacy policy. It may be good. It may be better or it may




available at http://blogs.reuters.com/mediafile/2009/12/18/facebook-privacy-backlash-in-ftcs-hands/;
Jessica A. Vascellaro, Groups File Facebook Complaint, Wall Street Journal at B7 (Dec. 18, 2009),
available at http://online.wsj.com/article/SB20001424052748704238104574602262735234366.html;
Jacqui Cheng, FTC Complaint Says Facebook’s Privacy Changes are Deceptive, Ars Technica (Dec. 21,
2009), available at http://arstechnica.com/tech-policy/news/2009/12/ftc-complaint-says-facebooks-privacy-
changes-are-deceptive.ars; Robert McMillan, Privacy Groups Bring Facebook Complaints to FTC,
ComputerWorld (Dec. 17, 2009), available at http://news.idg.no/cw/art.cfm?id=9E5BB9A6-1A64-67EA-
E40759B3AFCD4AC7.
53
   See, e.g., Barbara Ortutay, Privacy Watchdog Files Complaint against Facebook, Washington Post (Dec.
17, 2009), available at http://www.washingtonpost.com/wp-
dyn/content/article/2009/12/17/AR2009121702842.html; Peter Kafka, Next Step in Facebook Privacy
Blowback: The FTC Complaint. The Real Question: Will Advertisers Care?, All Things Digital (Dec. 17,
2009); available at http://mediamemo.allthingsd.com/20091217/next-step-in-the-facebook-privacy-
blowback-the-ftc-complaint-will-advertisers-care/; John Letzing, Privacy Groups file FTC Complaint
against Facebook, MarketWatch (Dec. 17, 2009), available at http://www.marketwatch.com/story/privacy-
groups-file-ftc-complaint-against-facebook-2009-12-17; Ryan Singel, Facebook Privacy Changes Break
the Law, Privacy Groups Tell FTC, Wired (Dec. 17, 2009), available at
http://www.wired.com/epicenter/2009/12/facebook-ftc-complaint/; Katherine Noyes, Privacy Groups Take
Facebook Quarrel to the Feds, Tech News World (Dec. 18, 2009), available at
http://www.technewsworld.com/story/68939.html; JC Raphael, Facebook Ignites War of Worlds, PC World
(Dec. 17, 2009), available at
http://www.pcworld.com/article/185033/facebook_privacy_complaint_ignites_war_of_words.html.

54
  Electronic Privacy Information Center, FOIA Request to FTC, FOIA-2010-00283 (filed Dec. 23, 2009),
available at http://epic.org/privacy/inrefacebook/FTC_Facebook_FOIA.pdf.
                                                   15
         Case 1:19-cv-02184-TJK Document 5-3 Filed 07/26/19 Page 17 of 17



        not be better. But we aren’t the film industry; we don’t greenlight like the
        film industry does.55

                                           CONCLUSION

56. Petitioners incorporate by reference the Requests for Relief set forth in the
    Complaint.56

57. Further, Petitioners request the Commission investigate the issues raised by the
    comments of the anonymous Facebook employee.




                               Respectfully submitted,



                               Marc Rotenberg, EPIC Executive Director
                               Kimberly Nguyen, EPIC Consumer Privacy Counsel
                               Jared Kaprove, EPIC Domestic Surveillance Counsel

                               ELECTRONIC PRIVACY INFORMATION CENTER
                               1718 Connecticut Ave., NW Suite 200
                               Washington, DC 20009
                               202-483-1140 (tel)
                               202-483-1248 (fax)




55
   Cecilia Kang, FTC to Facebook: We aren’t in the movie business, we don’t greenlight privacy policies,
Wash. Post (Jan. 4, 2010), available at
http://voices.washingtonpost.com/posttech/2010/01/jon_leibowitz_chairman_of_the.html.
56
   Supra note 1, at 28.
                                                   16
